      Case 2:06-cr-00243-SSV-JCW Document 111 Filed 04/23/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                              CRIMINAL ACTION

    VERSUS                                                         NO. 06-243

    JAMES BATES                                                SECTION “R” (2)



                          ORDER AND REASONS


       Before the Court is James Bates’s motion for a sentence reduction

pursuant to Section 404 of the First Step Act of 2018. 1 For the reasons that

follow, the Court denies the motion.



I.     BACKGROUND

       In 2007, Bates pleaded guilty to a one-count indictment charging him

with “possess[ion] with the intent to distribute 50 grams or more of cocaine

base (‘crack’) . . . in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(A).” 2 The government filed a bill of information

establishing a prior conviction for distribution of crack cocaine. 3 Pursuant

to Bates’s plea agreement, this notice identified only one of Bates’s prior


1      See R. Doc. 108 at 1.
2      See R. Doc. 6 at 1; R. Doc. 28 at 1; R. Doc. 30 at 1.
3      R. Doc. 24.
    Case 2:06-cr-00243-SSV-JCW Document 111 Filed 04/23/20 Page 2 of 7



offenses. 4 The Court then sentenced Bates with 240 months’ imprisonment,5

a $100 special assessment fee, 6 and ten years’ supervised release. 7 Bates’s

projected release date is now August 25, 2023.8

      In 2018, Congress passed the First Step Act. This law made a number

of changes to criminal sentencing. As relevant here, the Act retroactively

applies the Fair Sentencing Act of 2010, which reduced mandatory minimum

penalties for crack cocaine offenses. Bates’s case was screened by the Eastern

District of Louisiana’s First Step Act Committee,9 and he was identified as

“eligible for a sentence reduction under Section 404 of the First Step Act.”1 0

The government opposes Bates’s request for a reduction. 1 1




4     See R. Doc. 24 at 1; R. Doc. 28 at 1.
5     See R. Doc. 30 at 2. This term was “to be served concurrently with the
sentence imposed in Bates’ judgment of revocation in Criminal Case No. 95-
330.” See id.
6     See id. at 5-6.
7     See id. at 3.
8     See     Inmate      Locator,     Federal    Bureau     of     Prisons,
https://www.bop.gov/inmateloc/ (last visited Apr. 22, 2020).
9     See Chief Judge Nannette Jolivette Brown, First Step Act General
Order (Jan. 29, 2019), http://www.laed.uscourts.gov/sites/default/files/
general-orders/First%20Step%20Act%2001%2029%202019.pdf
10    See R. Doc. 110 at 2. Bates did not file a motion himself, see id. at 1,
but the federal public defender moved on his behalf, see R. Doc. 108 at 1.
11    See R. Doc. 103; see also R. Doc. 110 at 2.
                                       2
      Case 2:06-cr-00243-SSV-JCW Document 111 Filed 04/23/20 Page 3 of 7



II.    LEGAL STANDARD

       Section 404 of the First Step Act states: “A court that imposed a

sentence for a covered offense may, on motion of the defendant . . . , impose

a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

were in effect at the time the covered offense was committed.” Pub. L. No.

115-391, § 404(b), 132 Stat. 5194, 5222 (2018) [hereinafter “First Step Act”]

(citation omitted). The Fair Sentencing Act increased the quantity of crack

cocaine that triggered mandatory minimum penalties and eliminated the

statutory mandatory minimum sentence for simple possession of crack

cocaine. See Pub. L. No. 111-220, §§ 2-3, 124 Stat. 2372, 2372 (2010)

[hereinafter “Fair Sentencing Act”].

       Sentencing reductions under the First Step Act are not mandatory,

even if the petitioner is eligible. See First Step Act § 404(c) (“Nothing in this

section shall be construed to require a court to reduce any sentence pursuant

to this section.”). Indeed, the First Step Act “leaves the choice whether to

resentence to the district court’s sound discretion.” United States v. Beamus,

943 F.3d 789, 792 (6th Cir. 2019); see also United States v. Jackson, 945

F.3d 315, 321 (5th Cir. 2019) (“That [defendant] is eligible for resentencing

does not mean he is entitled to it.” (quoting Beamus, 943 F.3d at 792)), cert.

denied, No. 19-8036, 2020 WL 1906710 (U.S. Apr. 20, 2020).


                                       3
     Case 2:06-cr-00243-SSV-JCW Document 111 Filed 04/23/20 Page 4 of 7



III. DISCUSSION

      The parties agree that the First Step Act does not preclude a sentence

reduction for Bates. 1 2 Bates’s offense of conviction—possession with intent

to distribute at least fifty grams of crack cocaine—is a covered offense,

because Section 2 of the Fair Sentencing Act modified the offense’s statutory

penalties. See First Step Act § 404(a); Fair Sentencing Act § 2(a); see also

Jackson, 945 F.3d at 320. Specifically, the Fair Sentencing Act reduced the

mandatory minimum sentence of this offense from twenty years’

imprisonment to ten years’ imprisonment, for defendants with a prior felony

drug offense. Compare 21 U.S.C. § 841(b)(1)(A) (2006), with 21 U.S.C.

§ 841(b)(1)(B) (2018). Additionally, Bates’s violation was “committed before

August 3, 2010.” See First Step Act § 404(a). 1 3 Furthermore, none of the

First Step Act’s limitations apply: Bates’s sentence was not previously

reduced under the Fair Sentencing Act, and a previous motion to reduce

Bates’s sentence under the First Step Act has not been denied. See First Step

Act § 404(c).

      The government argues, nevertheless, that the Court should use its

discretion—as expressly countenanced by the First Step Act, see First Step




12    See R. Doc. 103 at 6; R. Doc. 108 at 3.
13    See, e.g., R. Doc. 30 at 1.
                                      4
     Case 2:06-cr-00243-SSV-JCW Document 111 Filed 04/23/20 Page 5 of 7



Act § 404(c)—not to reduce Bates’s sentence.1 4 Defendant responds by

pointing primarily to Bates’s conduct while imprisoned as justifying a lower

sentence.1 5

      The Court does not find that resentencing in this case would be a sound

use of the Court’s discretion. The Fifth Circuit has explained the scope of the

district court’s task in imposing a new sentence under the First Step Act.

“The district court decides on a new sentence by placing itself in the time

frame of the original sentencing, altering the relevant legal landscape only by

the changes mandated by the 2010 Fair Sentencing Act.” United States v.

Hegwood, 934 F.3d 414, 418 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019).

Applying that reasoning here, the Court does not find a sentence reduction

in order based on the totality of the facts.

      For instance, factors in Section 3553(a) before the Court at the time of

Bates’s original sentencing militate against a reduction. In particular, “the

history and characteristics” of Bates do not support a reduced sentence. See

18 U.S.C. 3553(a)(1). Bates is a career offender.1 6 He has an extensive


14    See R. Doc. 103 at 1, 5. The government contends in part—and
defendant does not dispute, see R. Doc. 108 at 3; R. Doc. 110 at 1—that Bates
benefited at his original sentencing from an incorrect guidelines range
calculation of 240 months’ imprisonment rather than 262 to 327 months’.
See R. Doc. 103 at 2, 7-8.
15    See R. Doc. 108 at 6-7.
16    See R. Doc. 110 at 18 ¶ 24, 24-25 ¶¶ 69-74.
                                      5
     Case 2:06-cr-00243-SSV-JCW Document 111 Filed 04/23/20 Page 6 of 7



criminal history, ranging from burglary, 1 7 to felon in possession of a

firearm, 1 8 to distribution of drugs. 1 9 Moreover, Bates has numerous cocaine-

related convictions.2 0 Indeed, the offense for which he is serving his current

sentence was committed while on supervised release for distributing crack

cocaine. 2 1 This history also shows that Bates’s current sentence is needed “to

protect the public from further crimes of the defendant.” See 18 U.S.C.

§ 3553(a)(2)(C). These facts all indicate that this is not a suitable case for

resentencing.

      Bates’s current characteristics also do not support the Court’s using its

discretion to reduce his sentence. Specifically, Bates points to his completing

various courses in prison—including earning his GED—and having “the

continued support of his family” as justification for a reduced sentence.2 2 As

an initial matter, the Fifth Circuit has held that district courts need not

consider a defendant’s post-conviction conduct when determining whether

a defendant is eligible for a sentencing reduction under the First Step Act.

See Jackson, 945 F.3d at 321 (“Neither was the district court obliged to




17    See id. at 19 ¶ 32.
18    See id. at 24 ¶ 66.
19    See id. at 22 ¶ 52, 23 ¶ 63, 24-25 ¶¶ 59-74.
20    See id.
21    See id. at 25 ¶ 75.
22    See R. Doc. 108 at 6.
                                       6
    Case 2:06-cr-00243-SSV-JCW Document 111 Filed 04/23/20 Page 7 of 7



consider [defendant’s] post-sentencing conduct.”). In any event, these

characteristics would need to be weighed against the other circumstances of

defendant and his offense conduct. Considering that here, Bates’s conduct

does not warrant a sentencing reduction.



IV. CONCLUSION

     For the foregoing reasons, the Court DENIES defendant’s request for a

sentencing reduction under the First Step Act.




         New Orleans, Louisiana, this _____
                                       23rd day of April, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                     7
